UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2571


In re: CHARLES ARNELL SMITH-BEY,

                Petitioner.



              On Petition for Writ of Habeas Corpus.


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Charles Arnell Smith-Bey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles      Arnell      Smith-Bey         petitions    this       court      for   an

original     writ    of      habeas    corpus,     asserting       that   as   a     Moorish

National he is not subject to the laws or jurisdiction of this

country.      This court ordinarily declines to entertain original

habeas corpus petitions under 28 U.S.C. § 2241 (2012), and this

case   provides         no    reason    to   depart     from       the    general      rule.

Moreover, we conclude that the interests of justice would not be

served by transferring the case to the district court.                               See 28

U.S.C. § 1631 (2012).            Accordingly, we grant Smith-Bey’s motions

to   amend    or     correct     his    petition,      deny    Smith-Bey          leave    to

proceed      in    forma      pauperis,      and    dismiss    the       petition.         We

dispense      with      oral    argument       because       the    facts      and     legal

contentions       are     adequately      presented     in    the    materials        before

this court and argument would not aid the decisional process.



                                                                    PETITION DISMISSED




                                              2